Citation Nr: 0937808	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  01-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability, and if so, whether the reopened 
claim should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.   

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.   

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by headaches.   




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971 and from September 1971 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's application 
seeking to reopen previously denied claims for service 
connection for a right shoulder disability, diabetes 
mellitus, a back disability, a right leg condition, and 
headaches.   

The Veterans Law Judge who presided at a hearing at which the 
Veteran testified in April 2002 is no longer associated with 
the Board.  The Veteran was advised of this by letter dated 
in December 2006 and of his right to have another hearing 
conducted by a Board member making the final determination in 
this case.  In a response to this letter in December 2006, 
the Veteran informed the Board that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
this case based on the evidence of record.

In December 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In November 2003 and 
March 2007, the Board remanded this appeal for further 
development.

The issue of entitlement to service connection for a right 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An April 1997 rating decision found that the records 
submitted were duplicates of records previously considered.  
As such, they were not new and material evidence that would 
warrant any change in the previous denial of service 
connection for diabetes mellitus, a back disorder, headaches, 
a right leg disorder and a right shoulder disorder.  The 
Veteran did not appeal that decision and it became final.

2.  For a right shoulder disability, the evidence received 
since the final April 1997 rating decision is new and bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the claim for service connection.   

3.  For diabetes mellitus, the evidence received since the 
final April 1997 rating decision does not bear directly and 
substantially on the matter under consideration, and is not 
so significant that it must be considered in order to fairly 
decide the claim for service connection.   

4.  For a low back disability, the evidence received since 
the final April 1997 rating decision does not bear directly 
and substantially on the matter under consideration, and is 
not so significant that it must be considered in order to 
fairly decide the claim for service connection.   

5.  For a right leg disability, the evidence received since 
the final April 1997 rating decision does not bear directly 
and substantially on the matter under consideration, and is 
not so significant that it must be considered in order to 
fairly decide the claim for service connection.   

6.  For a disability manifested by headaches, the evidence 
received since the final April 1997 rating decision does not 
bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the claim for service 
connection.   


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right shoulder 
disability has been received, and the Veteran's claim is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disability 
has been not received, and the Veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a right leg disability 
has been not received, and the Veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for diabetes mellitus has 
been not received, and the Veteran's claim is not reopened.  
38 U.S.C.A. §§ 5103A(f), 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (prior to August 29, 2001).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a disability manifested 
by headaches has been not received, and the Veteran's claim 
is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in December 2000, December 
2002, September 2004, December 2004, and December 2008; a 
rating decision in May 2001; a statement of the case in 
October 2001; and a supplemental statement of the case in 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in May 2009.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

Pertinent legal criteria for finality and materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2009).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

The applicable regulation provides that new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

New evidence can be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Only evidence presented since the last final denial on any 
basis will be evaluated, in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether new evidence is material, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).

The Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that the VA's 
duty to assist has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).

Right shoulder disability

The Veteran seeks to reopen a claim of entitlement to service 
connection for a right shoulder disability.  He asserts that 
he injured his right shoulder in service in a motor vehicle 
accident.  

An August 1988 rating decision denied service connection for 
the right shoulder as aside from subjective complaints, 
chronic pathology of the shoulder was not shown by the 
evidence of record.  The evidence reviewed was service 
medical records and VA hospital records in 1987.  The RO 
provided notice in August 1988.  The Veteran did not appeal 
that decision, thus it became final.

Service medical records show at a pre-induction examination 
in August 1969 no evidence of shoulder trouble was noted.  
The Veteran complained of right shoulder trauma in May 1971 
that had occurred three weeks earlier while playing ball.  
X-rays were negative.  In August 1974 the Veteran complained 
of a fracture of the clavicle two weeks previously.  However, 
no evidence of such an injury was found in the records.  A 
physical examination revealed no evidence of fracture, no 
tenderness of the clavicle and good range of motion of the 
shoulder.  The diagnosis was shoulder strain.  He was seen 
again three weeks later and found to have full range of 
motion without tenderness.  An x-ray was negative.  

Post service VA hospital records show that, although the 
Veteran gave a history of status post broken clavicle in 
October 1987, the VA hospital records in October 1987 and 
December 1987 show no findings related to a right shoulder 
problem.  

Subsequent rating decisions determined that additional 
evidence submitted consisting of service medical records and 
VA treatment records was not new and material evidence 
sufficient to reopen the claim.  The last final rating 
decision in April 1997 determined that VA outpatient 
treatment records were duplicates of records previously 
considered and were not new and material.  

Evidence received since the April 1997 rating decision 
includes the Veteran's April 2002 hearing testimony, VA 
treatment records, Social Security Administration records 
pertaining to the Veteran's disability claim, statements from 
the Veteran, and private medical records.  

Some records are cumulative of evidence previously 
considered.  Some records are duplicates which clearly are 
not new and material evidence.  However, VA treatment records 
show an August 2001 x-ray of the right shoulder with a 
history of trauma.  The impression was severe osteoarthrosis 
of the right acromioclavicular (AC) joint.  In July 2002 the 
Veteran sought treatment for complaints of a right rotator 
cuff tear and reported a history of an old accident back in 
the 1970's with injury to the right shoulder.  In August 2002 
a surgical service note includes a past history of chronic 
right shoulder pain related to military accident.  The 
Veteran had surgery on his right shoulder in September 2002 
for right shoulder impingement, AC joint pain, and rotator 
cuff tear.  

The Veteran testified in April 2002 that he injured his 
shoulder in 1975 in Korea.  He was driving a truck when the 
rear end came off and he crashed into the side of a mountain 
in order to stop.  He claimed he received treatment at the 
time of the accident and was told that his shoulder was 
dislocated.  

In the Board's opinion, the Veteran's testimony and the VA 
outpatient treatment records in 2001 and 2002, presumed 
credible for this purpose, when viewed with the evidence 
previously of record constitute new and material evidence as 
defined by the regulation.  38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  The evidence bears directly and 
substantially on the question of service connection for a 
right shoulder disability as it shows a chronic right 
shoulder disability with a history of chronic right shoulder 
pain related to a military accident, and it is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Accordingly, the claim for service connection for a right 
shoulder disability is reopened.  38 U.S.C.A. § 5108.  To 
that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a right shoulder 
disability will be addressed in the remand attached to this 
decision.

Right leg disability

The Veteran seeks to reopen a claim of entitlement to service 
connection for a right leg disability.   

An August 1979 rating decision denied service connection for 
a gunshot wound of the right thigh as it pre-existed service 
without evidence of aggravation beyond normal progression of 
the condition.  Service medical records were reviewed.  The 
RO provided notice of the decision in August 1979.  The 
Veteran did not appeal that decision, thus it became final.

Service medical records show at a pre-induction examination 
in August 1969 the Veteran reported having lameness and a 
shotgun wound to the right thigh, occasionally painful, was 
noted.  On examination, the examiner commented the shot to 
the right thigh was occasionally symptomatic and had some 
residual gunshot.  In June 1970 the Veteran was surgically 
treated for a repair of an arteriovenus fistula on the right 
thigh due to an old gunshot wound prior to service.  
Complaints of pain at the site in June 1974 were myalgias 
secondary to pellets.  Treatment given in service resolved 
the complaints resulting from injury received prior to 
entrance into active service.  On examination in January 1978 
his lower extremities were clinically evaluated as normal.

Subsequent rating decisions determined that additional 
evidence submitted consisting of service medical records and 
VA treatment records was not new and material sufficient to 
reopen the claim.  The last final rating decision in April 
1997 determined that VA outpatient treatment records were 
duplicates of records previously considered and were not new 
and material.  

Duplicate copies of service medical records were considered 
in a July 1995 rating decision.  As they were previously 
considered, they were not new and material evidence to reopen 
the Veteran's claim for service connection for residuals of 
gunshot wound to the right thigh.  Duplicate copies of 
medical records were received and an August 1995 
determination notified the Veteran that the medical records 
sent had already been considered and therefore were not 
considered new and the claim was unable to be reopened.  

In a rating determination of April 1997, the RO determined 
that new and material evidence had not been submitted to 
reopen his claim.  The VA outpatient treatment records had 
previously been considered.  As such they were not new and 
material which would warrant a change in the prior decisions.  
That RO decision in April 1997 was not appealed, and it is 
the most recent final decision.  

Evidence received since the April 1997 rating decision 
includes duplicate copies of evidence previously considered, 
the Veteran's April 2002 hearing testimony, VA treatment 
records, Social Security Administration (SSA) records 
pertaining to the Veteran's SSA disability claim, statements 
from the Veteran, and private medical records.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a gunshot wound to the right leg.  
The Veteran submitted duplicate copies of the evidence 
previously of record and considered at the time of the April 
1997 decision.  Duplicate statements or documents, by their 
very nature, are not new and material because they are not 
new evidence.  38 C.F.R. § 3.156.  

VA treatment records, private medical records and SSA records 
show a past medical history of a pre-service gunshot wound to 
the right thigh for which the Veteran received treatment in 
service.  Those records are not new and material evidence as 
they do not establish that the pre-existing gunshot wound was 
aggravated in service.  

The Veteran testified in April 2002 that he was shot in the 
right thigh prior to his enlistment in the Army.  In service 
he had surgery for an arteriovenus fistula in his right thigh 
and further treatment.  He did not receive any treatment or 
medication for it now.  He said that he had an occasional 
limp in his leg and it bothered him to walk a long distance.  
If he sat for a long time, it would begin to hurt.  The 
Veteran's testimony and statements regarding inservice 
treatment for a preservice gunshot wound to his right thigh 
is cumulative and not new and material evidence to reopen the 
claim.  His testimony as to current symptoms, while new, is 
not material evidence to reopen the claim as it does not 
establish that a pre-existing gunshot wound was aggravated in 
service.  

The Veteran has offered no new evidence suggesting that his 
preexisting right leg disability was aggravated in service.  
The RO previously found that the right thigh surgery in 
service was apparently ameliorative in nature, and did not 
result in additional disability.  The Veteran's contentions 
regarding that procedure are cumulative of contentions 
previously considered.  Even when considered with the 
evidence previously of record, the evidence does not bear 
directly and substantially on the matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the claim for service connection.  
Accordingly, the Board finds that the new evidence is not 
material, and, as such, it is insufficient to reopen the 
claim.  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
Barnett v. Brown, 8 Vet. App. 1 (1995); Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Low back disability 

The Veteran seeks to reopen a claim of entitlement to service 
connection for a low back disability.  

An August 1988 rating decision denied service connection for 
a back condition diagnosed as spondylosis, L-5 with 
scoliosis.  Evidence reviewed consisted of service medical 
records and VA hospitalization records dated in October and 
December 1987.  A pre-induction examination in August 1969 
showed no evidence of back trouble.  In August 1970 the 
Veteran complained of backaches of two weeks duration.  There 
were no findings relating to the back and no diagnosis of a 
back disability was made.  On examination in August 1971 he 
denied having or having had recurrent back pain.  He 
complained of his back again in August 1976 after lifting a 
generator.  The diagnostic impression was muscle strain.  In 
a medical history provided in July 1977 and January 1978, the 
Veteran denied having or having had recurrent back pain.  On 
examination in July 1977 and January 1978 the clinical 
evaluation was normal for the spine.  

Post service, a private medical record shows a diagnosis of 
lumbar syndrome in July 1987 with abnormal protruding of the 
intervertebral disc shown on CT scan at L5/S1.  VA hospital 
treatment records show the Veteran was admitted in October 
1987.  He had presented to Cooper Green Hospital the day 
prior to admission with generalized musculoskeletal pain.  He 
had been involved in a motor vehicle accident three days 
prior to admission and complained of lower back pain, low 
right rib pain, and pelvic pain.  Testing revealed new onset 
diabetes mellitus and he was transferred to a VA hospital for 
management of new onset diabetes mellitus.  At that time his 
past medical history included a history of chronic low back 
pain after a motor vehicle accident in 1975 in which he said 
he had a slipped disc, status post repair of right lower 
extremity due to AV fistula after a gunshot wound and status 
post broken clavicle.  He was again hospitalized in December 
1987 at a VA hospital for an unrelated disorder.  

After review of the above evidence, an August 1988 rating 
decision denied service connection for a back condition 
diagnosed as spondylosis, L-5 with scoliosis.  The Veteran 
did not appeal the decision, thus it is a final decision.  

VA outpatient treatment records from November 1987 to May 
1991 show treatment for back pain.  A February 1988 x-ray of 
the lumbosacral spine showed spondylolysis without 
spondylolisthesis unchanged from October 1987.  An x-ray in 
April 1991 showed degenerative disc disease at L5-S1 with 
degenerative joint disease of the posterior facets of L4 and 
L5. 

At a VA examination in July 1993 the Veteran said he 
sustained an injury to his back while in the service.  He had 
not sought medical attention for his back over the last 
several years.  He described being in a pickup in which a 
drive shaft dropped out and the vehicle ran into the side of 
the mountain.  He was taken for medical attention and was 
given conservative treatment.  He had continued to have 
complaints of chronic low back pain.  Clinical findings were 
recorded.  The impression was lumbar syndrome.  X-rays in 
July 1993 revealed severe disc narrowing at L5-S1 level; 
prominent facet hypertrophy and sclerosis at L5-S1.    

In January 1994 the claim was not reopened as the evidence 
failed to show treatment or evidence to relate a back 
condition to the Veteran's active military service.  Evidence 
reviewed included VA outpatient treatment records from 
November 1987 to February 1993. 

A July 1995 rating decision determined that the duplicate 
copies of the Veteran's service medical records submitted 
were previously considered and were not new and material 
evidence to reopen the claim.  

A letter rating decision in August 1995 notified the Veteran 
that in order to reopen his claim for benefits, he must 
submit material evidence which had not been considered.  The 
VA medical records submitted, outpatient treatment records 
from July 1993 to September 1994, and a July 1993 VA 
examination, were duplicates of record that already had been 
considered.  Therefore, they were not considered new and the 
claim could not be reopened.   

An April 1997 rating decision determined that VA outpatient 
treatment records received were duplicates of records 
previously considered.  As such, they were not new and 
material which would warrant a change in prior decisions 
which denied service connection.  An April 1997 letter 
notified the Veteran that the VA outpatient treatment records 
were duplicates of records previously considered.  As such, 
they were not new and material evidence which would warrant a 
change in prior decisions which denied service connection.  
The Veteran did not appeal that decision; thus, it became 
final.    

Evidence received since the April 1997 rating decision 
includes duplicate copies of evidence previously considered, 
the Veteran's April 2002 hearing testimony, VA treatment 
records, Social Security Administration (SSA) records 
pertaining to the Veteran's SSA disability claim, statements 
from the Veteran, and private medical records.  

The Board finds that the evidence received since the April 
1997 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. § 
3.156(a) (prior to August 29, 2001).  The previously 
considered evidence showed that the Veteran had a low back 
disability, but failed to relate the claimed low back 
disability to service or to any inservice complaints or 
treatment.  

The Veteran submitted some duplicate copies of the evidence 
previously of record and considered at the time of the April 
1997 decision.  Duplicate statements or documents, by their 
very nature, are not new.  38 C.F.R. § 3.156.  

VA treatment records, private medical records and SSA 
records, which include copies of VA treatment records and 
private medical records, show a low back disability to 
include a diagnosis of osteoarthritis of the lumbar spine.  
The records which are not duplicates or cumulative, are new, 
but are not new and material evidence as they do not 
establish that a chronic low back disability was incurred in 
service, within an applicable one year presumptive period, or 
relate any current low back disability to service.  

The Veteran has submitted statements and testified in April 
2002 that he hurt his back in service during a truck 
accident.  He testified that the only treatment at that time 
was a figure eight bandage for his shoulder.  He stated that 
he received medication to relax his muscles.  After service 
he received medication from a VA medical center for his lower 
back.  The Veteran's statements and testimony are cumulative 
of evidence previously considered and are not new and 
material evidence.

In summary, the Board finds that the evidence received 
subsequent to the April 1997 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for a low back disability.  
The additional evidence submitted since the April 1997 rating 
decision does not show any chronic low back disability in 
service, any presumptive disability such as arthritis within 
one year post service, and does not relate any current low 
back disability to service.  Therefore, the new evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  Barnett v. Brown, 8 Vet. App. 1 
(1995); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Diabetes mellitus

The Veteran seeks to reopen a claim of entitlement to service 
connection for diabetes mellitus.  

The Veteran first filed a claim for benefits for diabetes 
mellitus in February 1993.  He claimed that he was treated in 
service for dizziness and headaches.  He claimed that post 
service after the insulin treatment for diabetes, his 
headaches went away. 

A January 1994 rating decision denied service connection for 
diabetes mellitus.  Evidence considered included service 
medical records, a report of VA hospitalization in November 
1987, and VA outpatient treatment records.  

Service medical records are negative for findings, 
complaints, or diagnosis of diabetes mellitus.  At an 
examination in January 1978, no endocrine abnormalities were 
noted.  His urinalysis was negative for sugar.  In a medical 
history accompanying the examination, the Veteran denied 
having or having had sugar in his urine.  

Treatment records of an October 1987 VA hospitalization 
indicate the Veteran had presented to Cooper Green Hospital 
the day prior to admission with generalized musculoskeletal 
pain and other symptoms.  He had been involved in a motor 
vehicle accident three days prior to admission.  Testing 
revealed new onset diabetes mellitus and he was transferred 
to a VA hospital for management of new onset diabetes 
mellitus.  VA treatment records for a period from November 
1987 to February 1993 show the Veteran sought treatment for 
diabetes mellitus in February 1993.  At a July 1993 VA 
examination, the Veteran related that he had diabetes 
diagnosed since discharge with secondary conditions.  The 
impression was diabetes mellitus, insulin dependent, with 
mild neuropathy and significant retinopathy.  

Service connection for diabetes mellitus was denied because 
the condition was not shown in the service medical records 
and was not diagnosed until many years following his release 
from active duty.  The Veteran was notified of the decision.  
He did not appeal the decision and therefore it became final.  

At a VA examination in May 1994 for diabetes mellitus the 
Veteran recollected that in 1973 his blood sugar may have 
been elevated.  When he was discharged in 1978 he was having 
chronic headaches and weak spells.  He had a syncopal episode 
in 1987 and was diagnosed as diabetic.  He had been on 
insulin since that time and had not worked since 1986 when he 
was employed as a truck driver.  His past medical history 
included chronic headaches which had improved since his 
sugars were under better control.  

In February 1995 the Veteran submitted duplicate copies of 
service medical records including an October 1971 medical 
history wherein he reported having fainting spells often and 
denied having diabetes or sugar in his urine.  It was noted 
that the Veteran had migraine headaches and occasional 
fainting spells.  He also submitted copies of VA outpatient 
treatment records from January 1993 to September 1994.  

In a July 1995 rating decision, after consideration of 
duplicate copies of service medical records, the RO 
determined that no new and material evidence had been 
submitted to reopen the Veteran's claim for a previously 
denied claim for diabetes mellitus.  The service medical 
records sent were duplicates of record that already had been 
considered.  As such, they were not new and material to 
reopen the Veteran's claim for service connection for 
diabetes mellitus.  

In an August 1995 letter rating decision, the RO notified the 
Veteran that in order to reopen his claim for benefits, he 
must submit material evidence which had not been considered.  
The medical records sent were duplicates of record that 
already had been considered.  Therefore, they were not 
considered new and the claim could not be reopened.   

An April 1997 rating decision determined that VA outpatient 
treatment records received were duplicates of records 
previously considered.  As such, they were not new and 
material to warrant a change in prior decisions which denied 
service connection for headaches.  An April 1997 letter 
notified the Veteran that the VA outpatient treatment records 
were duplicates of records previously considered and were not 
new and material which would warrant a change in prior 
decisions.  The Veteran did not appeal that decision and it 
became final.    

The Veteran was notified in June 1998 as to the type of 
evidence needed to reopen his claim.  He was advised to 
provide medical evidence to show that the claimed medical 
condition occurred in military service or was directly 
aggravated by military service.  Current treatment records 
from the VA medical center or a current examination would not 
furnish that kind of evidence.  In October 1998 another 
letter was sent with the same information provided in the 
June 1998 letter.  

Evidence received since the April 1997 rating decision 
includes duplicate copies of evidence previously considered, 
the Veteran's April 2002 hearing testimony, VA treatment 
records, Social Security Administration (SSA) records 
pertaining to the Veteran's SSA disability claim, statements 
from the Veteran, and private medical records.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for diabetes mellitus.  The Veteran submitted some 
duplicate copies of the evidence previously of record and 
considered at the time of the April 1997 decision.  Duplicate 
statements or documents, by their very nature, are not new.  
38 C.F.R. § 3.156.  

VA treatment records, private medical records and SSA 
records, which include copies of VA treatment records and 
private medical records, show a diagnosis of diabetes 
mellitus.  Records pertaining to a hospitalization at Cooper 
Green Hospital in October 1987 show, as previously noted in 
an October 1987 VA hospital report, that the Veteran sought 
treatment at the emergency room for complaints after a motor 
vehicle accident.  After testing, the Veteran was admitted 
for new onset diabetes mellitus.  The following day, after 
confirmation that he was a Veteran, he was transferred to the 
VA hospital.  The records which are not duplicate or 
cumulative, are new, but are not new and material evidence as 
they do not establish that diabetes mellitus was incurred in 
service, within the one year presumptive period, or relate 
diabetes mellitus to service.  

The Veteran has submitted statements and testified in April 
2002 that in 1972 in service he was told that it was possible 
that he had diabetes but nothing more was mentioned about it.  
The Veteran has also stated and testified that he was 
diagnosed with diabetes when he sought treatment at a private 
hospital in October 1987.  The Veteran's statements and 
testimony are cumulative of evidence previously considered 
and are not new and material evidence.

In summary, the Board finds that the evidence received 
subsequent to the April 1997 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for diabetes mellitus.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Headaches

The Veteran seeks to reopen a claim of entitlement to service 
connection for a disability manifested by headaches.  He 
claims that headaches shown in service were an early 
manifestation of his diabetes mellitus.  

A rating decision in August 1979 denied service connection 
for headaches.  Service medical records were reviewed.  At a 
pre-induction examination in August 1969 a history of head 
injury was noted but a history of headaches or dizzy spells 
prior to service was not shown.  His head was clinically 
evaluated as normal.  The RO noted that the first complaint 
of headaches was in March 1970 less than five months after 
entry onto active duty.  The Veteran was treated many times 
for complaints of headaches and the historical information 
provided placed the onset of headaches sometime in the mid-
1950s.  A June 1973 EEG was normal, a December 1974 brain 
scan showed no evidence of space occupying lesions, and a 
complete work up in May 1977 showed no pathology for the 
headaches.  On examination in January 1978 the Veteran 
reported having or having had a head injury, frequent or 
severe headaches, and dizziness or fainting spells.  The 
examiner noted migraines and elaborated that in 1957 the 
Veteran was hit on the head.  The clinical evaluation was 
normal for head and neurologic system.  The RO determined 
that no pathology for headaches was shown by the evidence of 
record and there was considerable medical file evidence to 
indicate the condition existed prior to service.  The Veteran 
did not appeal the decision and it became final.

In September 1991 the Veteran claimed that the headaches that 
he had while in service were caused by his being a diabetic 
which had not been recognized in service.  He wished to apply 
for disability based on that fact.  A November 1991 rating 
decision determined that new and material evidence had not 
been received. The evidence reviewed included service medical 
records, VA hospital summaries of admissions in October and 
November 1987 and VA outpatient treatment records from 
November 1987 to May 1991.  The October and November 1987 VA 
hospital summaries show a diagnosis of new onset diabetes.  
There was an observation by the Veteran in April 1990 that he 
knew when his sugar was getting too high as he got headaches.  
The RO found that new and material evidence had not been 
received because the evidence did not establish that the 
Veteran had headaches that were incurred in or aggravated by 
his military service.  The medical evidence did not show 
treatment for headaches.  

At a July 1993 VA examination, the Veteran stated that he had 
no serious migraine headaches at that time.  The impression 
was history of migraine headaches, abated at that time.  

In a July 1995 rating decision, after consideration of 
duplicate copies of service medical records, the RO 
determined that no new and material evidence had been 
submitted to reopen the Veteran's claim for a previously 
denied claim for headaches.  The service medical records sent 
were duplicates of record that already had been considered.  
As such, they were not new and material to reopen the 
Veteran's claim for service connection for headaches.  

An April 1997 rating decision determined that VA outpatient 
treatment records received were duplicates of records 
previously considered.  As such, they were not new and 
material which would warrant a change in prior decisions 
which denied service connection for headaches.  An April 1997 
letter notified the Veteran that the VA outpatient treatment 
records were duplicates of records previously considered and 
were not new and material which would warrant a change in 
prior decisions.  The Veteran did not appeal this decision; 
thus, it became final.    

Evidence received since the April 1997 rating decision 
includes duplicate copies of evidence previously considered, 
the Veteran's April 2002 hearing testimony, VA treatment 
records, Social Security Administration (SSA) records 
pertaining to the Veteran's SSA disability claim, statements 
from the Veteran, and private medical records.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for headaches.  The Veteran submitted some 
duplicate copies of the evidence previously of record and 
considered at the time of the April 1997 decision.  Duplicate 
statements or documents, by their very nature, are not new.  
38 C.F.R. § 3.156.  

Private medical records and SSA records, to include copies of 
VA treatment records and private medical records, show 
complaints of and a diagnosis of headaches.  SSA records show 
complaints of headaches at SSA disability examinations 
diagnosed in December 1986 as compatible with cluster type 
headaches.  At a psychological evaluation in December 1991 
the Veteran complained of sharp painful headaches.  He stated 
the headaches improved when he began taking insulin for 
diabetes in 1987 but that they continued to occur both before 
and during attacks of frustration, anxiety, and anger.  VA 
treatment records primarily show complaints and treatment for 
other disorders.  The records which are not duplicates or 
cumulative, are new, but are not new and material evidence as 
they do not establish that a disability manifested by 
headaches incurred in service or relate any current headache 
disability to service.  

The Veteran testified in April 2002 that he first had trouble 
with headaches in 1975.  He was given some pills which he 
took for about four months and then stopped because they made 
him sleep and he couldn't drive on that medication.  After 
service, he tried everything for his headaches and nothing 
worked.  When he sought treatment at Cooper Green Hospital it 
was discovered that he had diabetes mellitus.  The Veteran 
recalled that in service in 1972 he was told that he had high 
sugar and that it was possible that he had diabetes.  The 
Veteran testified that once he started on medication for 
diabetes, he did not have another headache and did not have 
trouble with headaches at that time.  The Veteran's 
statements and testimony that his headaches in service were 
manifestations of diabetes mellitus are cumulative of 
evidence previously considered and are not new and material 
evidence.

In summary, the Board finds that the evidence received 
subsequent to the April 1997 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for a disability manifested 
by headaches.  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
Barnett v. Brown, 8 Vet. App. 1 (1995); Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a right shoulder disability 
is reopened; the appeal is granted to that extent only.

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for a right leg disability 
is denied.

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for a low back disability 
is denied.

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for a disability manifested 
by headaches is denied.




REMAND

The Board has determined that new and material evidence has 
been presented to reopen the Veteran's claim for service 
connection for a right shoulder disability.  However, 
additional development is needed prior to appellate review.

The Veteran contends that his current right shoulder 
disability is related to a right shoulder injury suffered in 
service.  The motor vehicle accident which the Veteran claims 
to have experienced in service and treatment shown in service 
for right shoulder complaints combined with the right 
shoulder disability from which he now suffers meets the low 
threshold for VA to provide a medical nexus examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to 
assist a claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, the claim is 
remanded for a VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination, to determine the 
nature and etiology of his right shoulder 
disability.  The claims file should be 
reviewed by the examiner and the examiner 
should note that the folder was reviewed.  
All indicated studies should be conducted, 
and all findings reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current right shoulder disability is 
related to service or any incident of 
service, to include a motor vehicle 
accident claimed by the Veteran.  A 
rationale should be provided for all 
opinions offered.

2.  Then, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
required time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


